Name: Council Regulation (EC) No 308/97 of 17 February 1997 amending Regulation (EEC) No 2158/92 on protection of the Community's forests against fire
 Type: Regulation
 Subject Matter: environmental policy;  forestry;  economic geography;  management;  EU finance
 Date Published: nan

 Avis juridique important|31997R0308Council Regulation (EC) No 308/97 of 17 February 1997 amending Regulation (EEC) No 2158/92 on protection of the Community's forests against fire Official Journal L 051 , 21/02/1997 P. 0011 - 0012COUNCIL REGULATION (EC) No 308/97 of 17 February 1997 amending Regulation (EEC) No 2158/92 on protection of the Community's forests against fire THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Having regard to the fundamental role of the rural communities, in particular foresters and stock farmers, the main trustees of the European Forestry heritage, and in particular of their professional organizations, in drawing up regional fire prevention action plans, in practising preventive silviculture and in primary intervention methods, it is important to create the conditions for the effective participation of these people in the protection of European forests against such an abiotic agent;Whereas the period of application of Council Regulation (EEC) No 2158/92 of 23 July 1992 on protection of the Community's forests against fire (4) expires on 31 December 1996;Whereas forests play an essential part in maintaining fundamental balances, particularly as regards the soil, water resources, climate, flora and fauna; whereas those ecological balances are indispensable for sustainable agriculture and the management of rural areas;Whereas the conservation of the forest ecosystems is important for its economic, ecological and social functions and contributes, in particular, towards safeguarding the social function for those people working in agriculture and in rural areas;Whereas the Community and the Member States attach particular importance to the protection of their forest resources and whereas they have given international undertakings on the sustainable development of forests and the protection of forest regions, in particular during the United Nations World Conference on the Environment and Development in Rio de Janeiro in 1992 and at the pan-European Ministerial Conferences on the Protection of European Forests in Strasbourg in 1990 and in Helsinki in 1993; whereas the Community scheme as provided for by Regulation (EEC) No 2158/92 helps to fulfil those undertakings;Whereas, pursuant to Regulation (EEC) No 2158/92, 60 million hectares of forest, equivalent to about a half of European forests, have been classified as fire-risk zones;Whereas fires continue to restrict the sustainable development of forests in fire-risk zones, thus reducing the contribution of forests to the development of sustainable agriculture and the management of rural areas;Whereas protecting forests against fire therefore directly contributes to the achievement of the objectives laid down in Article 39 (1) (b) of the Treaty;Whereas the Community system of information on forest fires established under Article 5 of Regulation (EEC) No 2158/92 has permitted the development of Community cooperation on forest fires; whereas the development of that system will provide an effective instrument for better evaluating forest-fire protection measures and for better analysing the causes of fires;Whereas, therefore, the scheme as provided for by Regulation (EEC) No 2158/92 should be continued, in particular to strengthen the consistency of forest measures financed in fire-risk zones, to reinforce the fight against the causes of fires and to improve prevention and monitoring systems and whereas the duration of the scheme should be extended for five years, thus bringing the period of application of the scheme to ten years from 1 January 1992;Whereas a financial reference amount, within the meaning of point 2 of the declaration of the European Parliament, the Council and the Commission of 6 March 1995, is included in this Regulation for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;Whereas Regulation (EEC) No 2158/92 should be amended as a result,HAS ADOPTED THIS REGULATION:Article 1 In Regulation (EEC) No 2158/92, Article 10 (1) and (2) shall be replaced by the following:'1. The scheme shall run for 10 years from 1 January 1992.2. The financial reference amount for the implementations of the scheme shall be ECU 70 million for the period 1997 to 2001.The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.`Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No C 268, 14. 9. 1996, p. 8.(2) OJ No C 33, 3. 2. 1997.(3) Opinion delivered on 27 November 1996 (not yet published in the Official Journal).(4) OJ No L 217, 31. 7. 1992, p. 3.